Citation Nr: 1438218	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2012 substantive appeal, the Veteran indicated a desire to testify before the Board at a Travel Board hearing held at the RO.  The record indicates that the Veteran has not been scheduled for his requested hearing.    

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO.  The Veteran should be notified of the scheduled hearing at his current address.  A copy of the letter notifying the Veteran of the scheduled hearing, along with a copy of the notice letter to the Veteran's representative, should be included in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



